As filed with the Securities and Exchange Commission on August 27 , 2010 Registration No. 333-150612 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 3 to Form S-11 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 OF SECURITIES OF CERTAIN REAL ESTATE COMPANIES Moody National REIT I, Inc. (Exact name of registrant as specified in its governing instruments) 6363 Woodway Drive, Suite 110 Houston, Texas 77057 (713) 977-7500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Brett C. Moody 6363 Woodway Drive, Suite 110 Houston, Texas 77057 (713) 977-7500 (Name, address, including zip code and telephone number, including area code, of agent for service) Copies to: Mary E. Smith Rosemarie A. Thurston Moody National REIT Sponsor, LLC Gustav F. Bahn 2010 Main Street Alston & Bird LLP Irvine, California 92614 1201 West Peachtree Street (949) 786-7500 Atlanta, Georgia 30309 (404) 881-7000 Approximate date of commencement of proposed sale to the public:as soon as practicable after the registration statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of this prospectus is expected to be made pursuant to Rule 434, check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. This Post-Effective Amendment No. 3 consists of the following: 1. The registrant’s prospectus dated April 23, 2010. ^ 2. Supplement No.3 dated August 27, 2010, included herewith, which will be delivered as an unattached document along with the prospectus dated April 23, 2010. Supplement No.3 supercedes and replaces Suplement No. 1 dated May 14, 2010 and Supplement No. 2 dated June 8, 2010. 3. Part II, included herewith; and 4. Signatures, included herewith. MOODY NATIONAL REIT I, INC. $1,100,000,000 Maximum Offering $2,000,000 Minimum Offering Moody National REIT I, Inc. was formed in January 2008 to acquire a diversified portfolio of real estate investments, including commercial properties, real estate securities and debt-related investments. We are externally managed by Moody National Advisor I, LLC, which we refer to as our advisor. We intend to qualify as a real estate investment trust, or REIT, for federal income tax purposes. We are offering up to $1,100,000,000 in shares of our common stock. We will offer $1,000,000,000 in shares of our common stock to the public in our primary offering, and $100,000,000 in shares of our common stock to our stockholders pursuant to our distribution reinvestment plan. We will initially offer shares to the public in our primary offering at a price of $10.00 per share. Our board of directors may change this price from time to time during the offering, but not more frequently than quarterly, to reflect changes in our estimated per-share net asset value and other factors our board of directors deems relevant. Shares sold under our distribution reinvestment plan will initially be sold for $9.50 per share. Our board of directors may likewise change this price from time to time, but not more frequently than quarterly. We have no obligation to adjust the offering price of shares of our common stock and any adjustment in our offering price or the price of shares sold pursuant to our distribution reinvestment plan will be made in the sole and absolute discretion of our board of directors. We reserve the right to reallocate the shares of common stock we are offering between the primary offering and the distribution reinvestment plan. Neither we nor any of our affiliates is related to Moody’s Investors Services. This investment involves a high degree of risk. You should purchase shares of our common stock only if you can afford a complete loss of your investment. See “Risk Factors” beginning on page 14. These risks include, among others: • We have no prior operating history and there is no assurance that we will be able to successfully achieve our investment objectives. • Because there is no public trading market for shares of our common stock and we are not obligated to effectuate a liquidity event by a certain date, it will be difficult for you to sell your shares. • This is a “blind pool” offering and you will not have the opportunity to evaluate our investments prior to purchasing shares of our common stock. • We depend upon our advisor and its affiliates to conduct our operations and this offering. Adverse changes in the financial health of our advisor or its affiliates could cause our operations to suffer. • We are the first publicly-offered investment program sponsored by Moody National REIT Sponsor, LLC. You should not assume that the prior performance of privately-held programs sponsored by affiliates of our sponsor will be indicative of our future results. • Our advisor and other affiliates will face conflicts of interest as a result of compensation arrangements, time constraints and competition for investments and for tenants, which could result in actions that are not in your best interests. • This is a “best efforts” offering and if we are unable to raise substantial funds we will be limited in our investments. • The amount of any distributions we may make is uncertain. Our distribution proceeds may exceed our earnings, particularly during the period before we have substantially invested the net proceeds from this offering. Our distributions may be paid from other sources such as borrowings, offering proceeds or deferral of fees and expense reimbursements by our advisor, in its sole discretion. We have not established a limit on the amount of proceeds from this offering that we may use to fund distributions. Therefore, portions of the distributions that we make may represent a return of capital to you. • If we fail to qualify as a REIT, it would adversely affect our operations and our ability to make distributions to our stockholders. • Continued disruptions in the financial markets and deteriorating economic conditions could have a material adverse impact on our business. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or determined if this prospectus is truthful or complete. The Attorney General of the State of New York has not passed on or endorsed the merits of this offering. Any representation to the contrary is unlawful. Projections or forecasts cannot be used in this offering. Any representation to the contrary and no prediction, written or oral, as to the amount or certainty of any present or future cash benefit or tax consequence which may flow from an investment in our common stock is permitted. Price to Public(1) Sales Commission(1)(2) Dealer Manager Fee(1)(2) Proceeds to Moody National REIT I, Inc. Before Expenses(1)(3) Primary Offering Per Share $ Total Minimum $ Total Maximum $ Distribution Reinvestment Plan Offering Per Share $ — $
